DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
The use of the term Bluetooth (e.g. [0023]; [0046]) and Blue-ray (e.g. [0045]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Information storage unit configured to store registration information, in claims 1 & 6  (the generic term information storage unit that is configured to perform a specific function is being interpreted according to the specification [0114] as memory).
Detection unit configured to detect a beacon signal emitted from the at least one electrical treatment device, in claims in claims 1 & 6 (the generic term detection unit that is configured to perform a specific function is being interpreted according to the specification [0114] as each function of the terminal device is realized by the processor of the terminal device executing a program in the memory).
Determination unit configured to determine… 
Notification unit configured to  provide a notification on information comprising a solution of an error in claims 1 & 6 (the generic term notification unit that is configured to perform a specific function is being interpreted according to the specification [0114] as each function of the terminal device is realized by the processor of the terminal device executing a program in the memory in which issues notifications by causing display of terminal device to display various types of information [0126]).
State information acquisition unit configured to acquire state information of an electrical treatment device in claim 4 (the generic term state information acquisition unit that is configured to perform a specific function is being interpreted according to the specification [0114] as each function of the terminal device is realized by the processor of the terminal device executing a program in the memory in which is capable of receiving state information [0150]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:  
“A non-transient recording medium” should read “A non-transitory recording medium” to avoid 101 rejection
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis" on line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a beacon signal” in “a detection unit configured to detect a beacon signal” (line 9) and “a beacon signal detected by the detection unit” (line 12). It is unclear whether “a beacon signal” of line 12 is referring to the same signal as recited in line 9 or is a different beacon signal. For examination purposes, “a beacon signal detected by the detection unit” is interpreted as “the beacon signal detected by the detection unit,” referring to the beacon signal of line 9. 
Claim 2 recites the limitation “a beacon signal” in “emitting a beacon signal comprising” (line 3). It is unclear whether “a beacon signal” of claim 2, line 3 is referring to the same signal as recited in claim 
Claim 2 recites the limitation “a wireless” in “a wireless communication connection” (line 4). It is unclear whether “a wireless” of claim 2, line 4 is referring to “a wireless communication connection” as recited in claim 1, line 7 or is a different wireless connection. For examination purposes, “a wireless communication connection” is interpreted as “the wireless communication connection” referring to the beacon signal of claim 1, line 7. 
Claim 3 recites the limitation “an electrical treatment device” in “an electrical treatment device registered with the terminal device belongs” (lines 14-15). It is unclear whether “an electrical treatment device” of claim 3 is referring to the “at least one electrical treatment device” of claim 1 or is a separate electrical treatment device. For examination purposes, “an electrical treatment device” is interpreted to be one of the “at least one electrical treatment device” as recited in claim 1, line 5. 
Claim 4 recites the limitation “an electrical treatment device” in “acquire state information of an electrical treatment device” (lines 22-23). It is unclear whether “an electrical treatment device” of claim 4 is referring to the “at least one electrical treatment device” of claim 1 or is a separate electrical treatment device. For examination purposes, “acquire state information of an electrical treatment device” is interpreted to be one of the “at least one electrical treatment device” as recited in claim 1, line 5. 
Claim 4 recites the limitation “an in-treatment state” in “electrical treatment device is in an in-treatment state (line 2) and “device is not in an in-treatment state” (lines 3-4). It is unclear whether “an in-treatment state” of lines 3-4 is referring to the same state as recited in line 2 or is a different in-treatment state. For examination purposes, “device is not in an in-treatment state” is interpreted as “device is not in the in-treatment state” referring to the state of line 2. 
. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a beacon signal” in “a detection unit configured to detect a beacon signal” (Page 61, line 24) and “a beacon signal detected by the detection unit” (Page 62, line 2). It is unclear whether “a beacon signal” of line 2 is referring to the same signal as recited in line 24 or is a different beacon signal. For examination purposes, “a beacon signal detected by the detection unit” is interpreted as “the beacon signal detected by the detection unit,” referring to the beacon signal of line 24. 
Claim 7 recites the limitation "the basis" on Page 63, line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a beacon signal” in “detecting a beacon signal emitted” (Page 62, line 23) and  “a beacon signal detected in the detecting” (Page 63, line 2). It is unclear whether “a beacon signal” of line 2 is referring to the same signal as recited in line 23 or is a different beacon signal. For examination purposes, “a beacon signal detected in the detecting” is interpreted as “the beacon signal detected in the detecting” referring to the beacon signal of line 23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2015/0089590 A1; hereinafter Krishnan) in view of Brukalo et al. (US 2008/0312512 A1; hereinafter Brukalo). 
Regarding claims 1 and 6, Krishnan teaches a treatment system (e.g. Figure 1), comprising: at least one electrical treatment device (e.g. Figure 1, Patient’s ICD & external programmer); and a terminal device (e.g. Figure 1, patient’s smartphone) configured to wirelessly communicate with the at least one electrical treatment device (e.g. [0004]; [0073]), wherein the terminal device comprises an information storage unit (i.e. registration information can be stored into the smartphone or other mobile device, e.g. [0078]) configured to store registration information by which a wireless communication 
Krishnan fails to teach when the unregistered electrical treatment device is included, the determination unit further determines, on the basis of the beacon signal detected by the detection unit, whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device, the terminal device further comprising a notification unit configured to provide notification on information comprising a solution for an error, when the unregistered electrical treatment device comprises the registration information of the device other than the terminal device. Brukalo teaches methods to pair a medical device and at least a remote controller for such medical device, including when the unregistered electrical treatment device (i.e. unpaired pump with controller) is included, the determination unit (i.e. pairing screen 1212 of remote controller) further determines, on the basis of the beacon signal detected by the detection unit (i.e. remote controller processor), whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device (i.e. pairing information) (e.g. Figure 21, item 1212; Figure 22, item 1324; [0087]-[0089]) to verify the wireless connection between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Krishnan, with when the unregistered electrical treatment device is included, the determination unit further determines, on the basis of the beacon signal detected by the detection unit whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device as taught by Brukalo and modify the system/terminal device with notification unit configured to provide notification on a solution for an error as taught by Krishnan, with when the unregistered electrical treatment device comprises the registration information of the device other than the terminal device as taught by Brukalo, in order to provide the predictable results of verifying the wireless connection between terminal device and at least one electrical treatment devices and to acknowledge the transferring of the connections. 
Regarding claim 7, Krishnan teaches a non-transient recording medium that stores a program (i.e. program instructions) executed by a computer (i.e. controller) of a terminal device (i.e. mobile device) configured to wirelessly communicate with at least one electrical treatment device (i.e. external programmer and ICD) (e.g. claim 1; [0004]; [0073]), the terminal device comprising a memory (e.g. claim 1) configured to store registration information by which a wireless communication connection with the at least one electrical treatment device is established (e.g. [0078]), the program causing the computer to execute: detecting a beacon signal emitted from the at least one electrical treatment device (i.e. smartphone or mobile device alerts patient about a device trying to communicate) (e.g. [0078]; determining, on the basis of the registration information stored in the memory and a beacon signal detected in the detecting, whether the at least one electrical treatment device includes an unregistered electrical treatment device not registered with the terminal device (e.g. [0079]-[0080]). Krishnan also 
Krishnan fails to teach when the unregistered electrical treatment device is included, determining, on the basis of the beacon signal detected in the detecting, whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device and providing notification on information comprising a solution for an error, when the unregistered electrical treatment device comprises the registration information of the device other than the terminal device.
 Brukalo teaches methods to pair a medical device and at least a remote controller for such medical device, including when the unregistered electrical treatment device is included, determining, on the basis of the beacon signal detected in the detecting, whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device (e.g. Figure 21, item 1212; Figure 22, item 1324; [0087]-[0089]) to verify the wireless connection between the remote controller (i.e. terminal device) and medical device (i.e. electrical treatment device or infusion pump) and to acknowledge transfer between controller(s) and device(s) (e.g. abstract; [0089]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the non-transient recording medium as taught by Krishnan, with when the unregistered electrical treatment device is included, determining, on the basis of the beacon signal detected in the detecting, whether the unregistered electrical treatment device comprises registration information of a device other than the terminal device as taught by Brukalo and modify the non-transient recording medium with providing notification on information comprising a solution for an error as taught by Krishnan, with when the unregistered electrical treatment device comprises the registration information of the device other than the terminal device as taught by Brukalo, in order to provide the predictable 
Regarding claim 2, Krishnan as modified discloses the claimed invention, including the unregistered electrical treatment device (i.e. Figure 1, Patient’s ICD & external programmer) is emitting a beacon signal comprising a connection request for establishing a wireless communication connection(i.e. smartphone or mobile device alerts patient about a device trying to communicate) (e.g. [0004]; [0073]; [0079]-[0080]),  except for the determination unit determines that the unregistered electrical treatment device comprises the registration information of the device other than the terminal device. 
Brukalo teaches the determination unit (i.e. remote controller) determines that the unregistered electrical treatment device comprises the registration information of the device (i.e. pairing information) other than the terminal device (e.g. Figure 21, item 1212; Figure 22, item 1324; [0087]-[0089]), to verify the wireless connection between the remote controller (i.e. terminal device) and medical device (i.e. electrical treatment device or infusion pump) and to acknowledge transfer between controller(s) and device(s) (e.g. abstract; [0089]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Krishnan with the determination unit determines that the unregistered electrical treatment device comprises the registration information of the device other than the terminal device as taught by Brukalo, in order to provide the predictable results of verifying the wireless connection between terminal device and at least one electrical treatment devices and to acknowledge the transferring of the connections.
Regarding claim 3, Krishnan as modified discloses the claimed invention including wherein the determination unit (i.e. patient- smartphone or other mobile device looks if it has previous information about this EP)  further determines, on the basis of the beacon signal (i.e. EP-ID)  detected by the detection unit, whether a first classification (i.e. unregistered) to which the unregistered electrical treatment device belongs matches a second classification (i.e. preregistered or registered) to which an 
Regarding claim 5, Krishnan as modified discloses the claimed invention including  the notification unit provides notification (i.e. dialog box) on hardware, which is provided on the unregistered electrical treatment device (i.e. at the same time, sends out a message to the EP about the situation and the EP will also give an option to enter the secret code), to be used to perform a predetermined operation for the solution (i.e. create option to register this new EP by generating a dialog box to provide the secret alphanumeric code) (e.g. [0080]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2015/0089590 A1; hereinafter Krishnan) in view of Brukalo et al. (US 2008/0312512 A1; hereinafter Brukalo) and in further view of Masoud et al. (US 2016/0330573 A1; hereinafter Masoud).
	Regarding claim 4, Krishnan modified by Brukalo discloses the claimed invention except for a state information acquisition unit configured to acquire state information of an electrical treatment device, which has been determined by the determination unit to be registered with the terminal device, from the electrical treatment device determined to be registered with the terminal device, 
wherein the state information comprises information indicating whether the registered electrical treatment device is in an in-treatment state or a treatment standby state in which the registered electrical treatment device is not in an in- treatment state; and when the electrical treatment device is in the treatment standby state, the notification unit further provides notification to power OFF the electrical treatment device. 
Brukalo discloses the electrical treatment device, determined by the determination unit to be registered with the terminal device, from the electrical treatment device 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Krishnan and Brukalo with a state information acquisition unit configured to acquire state information of an electrical treatment device, wherein the state information comprises information indicating whether the registered electrical treatment device is in an in-treatment state or a treatment standby state in which the registered electrical treatment device is not in an in- treatment state as taught by Masoud in order to provide the predictable results of conserving power and determining the appropriate steps of interfacing between terminal device and electrical treatment device. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Krishnan and Brukalo with the modified steps of Figure 11 as taught by Masoud to include when the electrical treatment device is in the treatment standby state, the notification unit further provides notification to power OFF the electrical treatment device (e.g. [0062]; [0089]) as the arrangement of steps in a process is designer’s choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0159738 A1 – teaches terminal device, information providing system, and computer program which displays compared information.
US 9731140 B1 – teaches controller interface for an implantable stimulator device and checks whether treatment device is in a database
US 2016/0307012 A1 – teaches using radio frequency identification tags to display messages and notifications on peripheral devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792